252 S.W.3d 258 (2008)
Ranson Z. TENNER, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 68325.
Missouri Court of Appeals, Western District.
May 13, 2008.
Ruth B. Sanders, Kansas City, MO, for appellant.
Shaun J. Mackelprang, Mary H. Moore, Jefferson City, MO, for respondent.
Before VICTOR C. HOWARD, C.J., JOSEPH P. DANDURAND, and ALOK AHUJA, JJ.

ORDER
PER CURIAM.
Appellant Ranson Tenner appeals the trial court's judgment that denied his motion for post-conviction relief. After a jury trial, Appellant was convicted in Jackson County Circuit Court on Count I for felony murder in the second degree, § 565.021.1(2), RSMo 2000; on Count II *259 for assault in the second degree, § 565.060; on Count III for tampering in the first degree, § 569.080.1(2); on Count IV for leaving the scene of a motor vehicle accident, § 577.060; on Count V for careless and imprudent driving, § 304.012; and on Count VI for resisting arrest, § 575.150. On appeal, Appellant raises a single Point Relied On, arguing that his trial counsel afforded him constitutionally ineffective assistance when he failed to object to admission into evidence of an out-of-court statement of an unavailable witness.
We deny Appellant's Point, and affirm. Rule 84.16(b).